Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicants’ request to remove finality is persuasive as indicated in the interview summary filed October 18, 2021.

Response to Amendment
Amendment filed May 24, 2021 has been entered.

Applicant's arguments filed May 24, 2021, have been fully considered but they are not found persuasive.

Claims 1-3, 7, 9, 11, 13-15, 18, 20-24, 27 and new claims 28-29 are pending.  Claims 4-6, 8, 10, 12, 16-17, 19, 25-26 are canceled. Claims 1-3, 7, 9, 11, 13-15, 20-21 are withdrawn.  Claims 18, 22-24, 27-29 are examined.

Improper Markush
         
Claims 18, 22-24, 27-29 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial structural feature and/or a common use that flows from the substantial structural feature for the following reasons:  the markush group of positively charged compound do not share a substantial structural feature and a common use which flows from this structural feature because each compound encompass many compounds as well as variants with difference in functional characteristics of treatment of the various diseases which are not related.  Claims recite or encompass the terms of the Markush group.  In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 22-24, 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are directed to a method of treatment of disease generically and the elected species systemic lupus erytheatosis by administering positively charged compounds including elected specie PAMAM.  The genus of disease claimed is unlimited number of disease for each type of diseases including diseases not related to compounds.   For example cancer encompass a huge genus of disease which are not related to each other nor related to elected species systemic Lupus Erytheatosis.  The genus of compounds do not have structural feature which are related and there is no correlation of the structures with the function of treatment of the generic diseases.   The specification presents a specific species such as PAMAM and other species for the prophetic treatment of Lupus erytheatosis and other disease.  The specification fails to 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, or any combination thereof.  In this case, the only factor present in the specification is a small number of diseases and uses with a specific ADBR3 monoclonal antibody that do not adequately describe the vast amount of diseases and uses that fit the description claimed to be able to effectively execute the method.  The specification does not provide examples any treatment of diseases including the elected species lupus with PAMAM.  The specification teaches the mouse model of TLR-mediated acute liver injury induced by toxins and treatment with PAMAM and other compounds.  However, no treatment of diseases for lupus are provided.  The state of the art was such that no treatment of lupus with PAMAM was known at the time of the invention (Baker  et al., US 2011/0268731).  No nexus is provided between administering PAMAM and treatment of lupus. 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus of treatment. 
For inventions in an unpredictable art, adequate written description of a genus 
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004).  ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.").  "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed."  In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)(Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (See page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v.Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.
Therefore, the full breadth of the claim do not meet the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

Claim(s) 18, 22-24, 27-28 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Baker et al. (US 2011/0268731).
	Baker teach the method of administering PAMAM to treat Lupus erythematosus (paragraph 9, 19, 21, 76-79, 128).  Baker teach the intraperitoneal injection for administration of the composition (paragraph 133-134).  Baker teach the pharmaceutical compositions configured to treat Lupus erythematosus (paragraph 19, 59, 61, 77, 85, 130, 131, 132, 134, 138) and carriers, diluents and excipients (paragraph 131-132).  Baker PAMAM is amine-terminated inherently because PAMAM is amine- terminated as 
	Applicants argue that Baker’s functionalized dendrimer are not enabled and fails to teach the positively charged compound selected from the group consisting of protamine, a cationic lipid and a polycationic polymer.  However, Baker’s PAMAM treats Lupus and thus are functional and claims do not exclude additional material.  The positive charge can be anywhere in the molecule of Baker’s.  Applicant arguments are drawn to a species consisting of PAMAM and not a generic compound comprising PAMAM.
	Applicants argue that Baker fails to anticipate claims because Baker teaches the use of a functionalized PAMAM dendrimer and does not teach use of PAMAM or an amine-terminated polycationic polymer.  However, the claims drawn to method of using polycationic polymer or PAMAM generically and does not exclude the Baker PAMAM dendrimer because the specification does not define the terms to exclude Baker PAMAM dendrimer.  Furthermore, Baker teach that methods are not limited to particular dendrimer compounds where some embodiment, the dendrimers are PAMAM dendrimers.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18, 22-24, 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,901,553 in view of Baker et al. (US 2011/0268731).
Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-18 of U.S. Patent No. 9,901,553 teach the treatment of immune system inhibiting administering UA.  ‘553 does not teach intraperitoneal injection administering 
	Baker teach the method of administering PAMAM to treat Lupus erythematosus (paragraph 9, 19, 21, 76-79, 128).  Baker teach the intraperitoneal injection for administration of the composition (paragraph 133-134).  Baker teach the pharmaceutical compositions configured to treat Lupus erythematosus (paragraph 19, 59, 61, 77, 85, 130, 131, 132, 134, 138) and carriers, diluents and excipients (paragraph 131-132).  Baker PAMAM is amine-terminated inherently because PAMAM is amine- terminated as well as methotrexate and folate.  Baker teach that methods are not limited to particular dendrimer compounds and encompass an embodiment where the dendrimers are PAMAM dendrimers (paragraph 22).  Baker’s PAMAM treats Lupus and thus are functional and claims do not exclude additional material.  The positive charge can be anywhere in the molecule of Baker’s.  The PAMAM of Baker inherently binds the nucleic acid because the term binding does not exclude non-specific binding which is the part of binding theory.
It would have been obvious to one of ordinary skill in the art at the time of the invention for specifically treat the immune system related disease of Lupus erythematosus with pharmaceutical composition comprising PAMAM by peritoneal injection administration as taught by Baker et al. to specifically inhibit the immune system of UA with the specific product PAMAM.
Applicants argue that Baker fails to anticipate claims because Baker teaches the use of a functionalized PAMAM dendrimer and does not teach use of PAMAM or an amine-terminated polycationic polymer.  However, the claims drawn to method of using 
Applicants argue that Baker electron-rich will electrostatically repel a negatively-charged NAM and thus those of ordinary skill would not have combined the two teachings.  However, ‘553 teach the treatment of immune system and Baker provides teaching of treating Lupus which is treatment of immune system thus providing a motivation.  Furthermore, Baker provides a functional dendrimer whichs would function to treat the lupus.

Claims 18, 22-24, 27-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-35, 37-38, 43-44 of copending Application No. 15/773,765 (reference application) in view of Baker et al. (US 2011/0268731). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 34-35, 37-38, 43-44 of copending Application No. 15/773,765 anticipate current application claims 18-19 because claims 34-35 and 37 teach the administration of PAMAM polycationic polymer to subject who has Lupus autoimmune disease of claim 43-44.   The PAMAM polycationic polymer of reference application inherently has the 
Baker teach the method of administering PAMAM to treat Lupus erythematosus (paragraph 9, 19, 21, 76-79, 128).  Baker teach the intraperitoneal injection for administration of the composition (paragraph 133-134).  Baker teach the pharmaceutical compositions configured to treat Lupus erythematosus (paragraph 19, 59, 61, 77, 85, 130, 131, 132, 134, 138) and carriers, diluents and excipients (paragraph 131-132).  Baker PAMAM is amine-terminated inherently because PAMAM is amine- terminated as well as methotrexate and folate.  Baker teach that methods are not limited to particular dendrimer compounds and encompass an embodiment where the dendrimers are PAMAM dendrimers (paragraph 22).  
It would have been obvious to one of ordinary skill in the art at the time of the invention for specifically treat the immune system related disease of Lupus erythematosus with pharmaceutical composition comprising PAMAM by peritoneal injection administration as taught by Baker et al. to specifically inhibit the inflammatory mediators with the specific product PAMAM.
Applicants argue that Baker electron-rich will electrostatically repel a negatively-charged NAM and thus those of ordinary skill would not have combined the two teachings.  However, ‘765 teach the treating Lupus  with PAMAM and Baker is relied upon for the administration by peritoneal injection.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D PAK/Primary Examiner, Art Unit 1646